In re Sanders, Norman; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Terrebonne, 32nd Judicial District Court, Div. “C”, No. 197-186.
Granted in part; denied in part. Relator’s request for his appellate record is granted and this Court will provide the record lodged under docket number 93-KA-0001 to Mrs. Dora Rabalais of Angola’s Legal Services Office. Relator is to be furnished the requested documents by checking them out through Mrs. Rabalais who will assume responsibility for their return. Relator’s request for the exhibits is denied. Exhibits filed into this Court cannot be checked out.
WATSON, J., not on panel.